Case 1:21-cr-00334-TJK Document 10 Filed 04/30/21 Page 1of5

”

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
v.
DALE JEREMIAH SHALVEY,

Defendant.

e
*

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-230

VIOLATIONS:

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. § 111(a)(1)

(Assaulting, Resisting Certain Officers or
Employees)

18 U.S.C. § 1512(c)(2), 2
(Obstruction of an Official Proceeding)

18 U.S.C. § 661

(Theft of Personal Property Within Special
Maritime and Territorial Jurisdiction)

18 U.S.C. § 1001(a)(2)

(False Statements)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(A)

(Entering and Remaining on the Floor of
Congress)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00334-TJK Document 10 Filed 04/30/21 Page 2 of 5

COUNT ONE
On or about January 6, 2021, within the District of Columbia, DALE JEREMIAH
SHALVEY, committed and attempted to commit an act to obstruct, impede, and interfere with a
law enforcement officer lawfully engaged in the lawful performance of his/her official duties
incident to and during the commission of a civil disorder, and the civil disorder obstructed, delayed,
and adversely affected the conduct and performance of a federally protected function.
(Civil Disorder, in violation of Title 18, United States Code, Section 23 1(a)(3))
COUNT TWO
On or about January 6, 2021, within the District of Columbia, DALE JEREMIAH
SHALVEY, did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer
and employee of the United States, and of any branch of the United States Government (including
any member of the uniformed services), and any person assisting such an officer and employee,
while such officer or employee was engaged in or on account of the performance of official duties,
and where the acts in violation of this section involve physical contact with the victim and the
intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section | 11(a)(1))

COUNT THREE
On or about January 6, 2021, within the District of Columbia and elsewhere, DALE
JEREMIAH SHALVEY, attempted to, and did, corruptly obstruct, influence, and impede an
official proceeding, that is, a proceeding before Congress, by entering and remaining in the United
States Capitol without authority and engaging in disorderly and disruptive conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)
Case 1:21-cr-00334-TJK Document 10 Filed 04/30/21 Page 3 of 5

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, and within the special
maritime and territorial jurisdiction of the United States, that is, the United States Capitol, DALE
JEREMIAH SHALVEY did take and carry away, with intent to steal and purloin, the personal

property of another, that is, a letter from Senator Mitt Romney to Vice-President Michael Pence.

(Theft of Personal Property Within Special Maritime and Territorial Jurisdiction, in
violation of Title 18, United States Code, Section 661)

COUNT FIVE

On or about March 9, 2021, within the District of Columbia and elsewhere, DALE
JEREMIAH SHALVEY, did willfully and knowingly make materially false, fictitious, and
fraudulent statements and representations in a matter within the jurisdiction of the executive branch
of the Government of the United States, by stating and representing, in an interview with special
agents from the Federal Bureau of Investigation, that he was not aware of any assault on police
officers that occurred on January 6, 2021. The statements and representations were false because,
as DALE JEREMIAH SHALVEY then and there knew, he assaulted an officer on January 6,
2021 in the District of Columbia.

(False Statements, in violation of Title 18, United States Code, Section 1001{a)(2))

COUNT SIX

On or about March 9, 2021, within the District of Columbia and elsewhere, DALE
JEREMIAH SHALVEY, did willfully and knowingly make materially false, fictitious, and
fraudulent statements and representations in a matter within the jurisdiction of the executive branch
of the Government of the United States, by stating and representing, in an interview with special
agents from the Federal Bureau of Investigation, that he was not part of any violent act on January

6, 2021. The statements and representations were false because, as DALE JEREMIAH
Case 1:21-cr-00334-TJK Document 10 Filed 04/30/21 Page 4of5

SHALVEY then and there knew, he assaulted an officer on January 6, 2021 in the District of

Columbia.

(False Statements, in violation of Title 18, United States Code, Section 1001(a)(2))
COUNT SEVEN

On or about January 6, 2021, within the District of Columbia, DALE JEREMIAH
SHALVEY, did unlawfully and knowingly enter and remain in a restricted building and
grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United
States Capitol and its grounds, where the Vice President and Vice President-elect .were
temporarily visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT EIGHT

On or about January 6, 2021, within the District of Columbia, DALE JEREMIAH
SHALVEY, did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT NINE
On or about January 6, 2021, within the District of Columbia, DALE JEREMIAH

SHALVEY, willfully and knowingly entered and remained on the floor of a House of Congress
Case 1:21-cr-00334-TJK Document 10 Filed 04/30/21 Page 5of5

and in any cloakroom and lobby adjacent to that floor, in the Rayburn Room of the House of
Representatives, and in the Marble Room of the Senate, without authorization to do so.

(Entering and Remaining on the Floor of Congress, in violation of Title 40, United
States Code, Section 5104(e)(2)(A))

COUNT TEN
On or about January 6, 2021, within the District of Columbia, DALE JEREMIAH
SHALVEY, willfully and knowingly engaged in disorderly and disruptive conduct within
the United States Capitol Grounds and in any of the Capitol Buildings with the intent to
impede, disrupt, and disturb the orderly conduct of a session of Congress and either House of
Congress, and the orderly conduct in that building of a hearing before or any deliberation of, a
committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT ELEVEN
On or about January 6, 2021, within the District of Columbia, DALE JEREMIAH

SHALVEY, willfully and knowingly paraded, demonstrated, and picketed in any United

States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

Ol fag Dil he L FOREPERSON.

Attorney of the United States in
and for the District of Columbia.
